Citation Nr: 9922789	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-06 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from January 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which, in pertinent part, denied a claim 
of entitlement to service connection for right ear hearing 
loss.  The veteran timely appealed this determination.

The March 1998 rating decision also denied an increased 
evaluation for the veteran's service-connected left ear 
hearing loss.  This issue is not in appellate status, as no 
notice of disagreement has been received to initiate an 
appeal from the RO's decision.


FINDINGS OF FACT

1.  An unappealed July 1980 RO decision denying service 
connection for right ear hearing loss is final.

2.  Evidence received since the July 1980 final decision is 
new and material.

3.  Competent medical evidence demonstrates that the 
veteran's right ear hearing loss disability developed as a 
result of service.


CONCLUSIONS OF LAW

1.  The evidence received since the July 1980 RO decision, 
which denied service connection for right ear hearing loss, 
is new and material, and the veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R.   §§ 3.102, 3.156(a) (1998).

2.  Right ear hearing loss was incurred in active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 1980 the RO adjudicated the veteran's claim for 
service connection for right ear hearing loss.  In its 
decision, the RO denied service connection for right ear 
hearing loss on the basis that the record did not reveal 
pertinent findings which would indicate that the veteran's 
right ear hearing loss was incurred in or aggravated by 
military service.  The July 1980 denial of the veteran's 
claim of entitlement to service connection for right ear 
hearing loss became final as outlined in 38 U.S.C.A. § 7105 
(West 1991).  As such, the veteran's claim may only be 
reopened if new and material evidence is submitted.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1998).

A three-part analysis is to be applied when a claim to reopen 
is presented.  See Elkins v. West, 12 Vet. App. 209 (1999).  
The first step is to determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) to reopen the prior claim.  If so, the second step 
requires a determination of whether the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
not well grounded, the adjudication process must halt, 
despite reopening, because a claim that is not well grounded 
cannot be allowed.  Winters v. West, 12 Vet. App. 203 (1999).  
If the claim is well grounded, the VA must ensure that the 
duty to assist has been fulfilled before proceeding to the 
third step, a merits adjudication.  Id.

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The Board observes that since the July 1980 rating decision, 
the pertinent new evidence in the file includes a June 1997 
statement from a VA audiologist which links the veteran's 
right ear hearing loss to noise exposure during service.  
Based on the VA audiologist's June 1997 statement, the Board 
finds that the veteran has submitted new and material 
evidence which is legally sufficient to constitute grounds to 
reopen the claim.  Furthermore, the Board finds that the 
veteran's claim for service connection for right ear hearing 
loss is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The Board also finds that the duty to assist the veteran has 
been met.  38 U.S.C.A. § 5107(a).

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

Turning to the merits of the claim, the Board notes that the 
veteran's service personnel records reflect that he was a 
rifleman and anti-tank crewman who "fired a variety of 
weapons to destroy enemy personnel."  The veteran took part 
in campaigns in the Ardennes, the Rhineland, and Central 
Europe.

A December 1943 service medical record reveals that an 
audiogram showed that the veteran had an average 20 decibel 
loss in his right ear on examination of air conduction.  The 
veteran's right ear reflected hearing of 15/15 (whispered 
voice) on his December 1945 service discharge examination.

In July 1995 the veteran underwent a VA audiological 
examination.  The veteran demonstrated an average 59 decibel 
loss in his right ear, coupled with a speech recognition 
score of 76 percent in the right ear.  The diagnosis was a 
mild to severe sensorineural hearing loss in the right ear.

In a June 1997 statement written after an audiological 
examination of the veteran, a VA audiologist remarked as 
follows:

Based on history, type of hearing loss, 
configuration, degree and category of 
s[ensori]n[eural]h[earing]l[oss] in this 
patient, the weight of evidence clearly 
supports a noise induced bilateral snhl 
as a result of both acoustic trauma and 
long-term noise exposure during WWII.

The Board observes that the file does contain a conflicting 
opinion from another VA audiologist as to the etiology of the 
veteran's right ear hearing loss, who concluded that the 
right ear hearing loss was not related to service.  The Board 
notes that the examiner concluded, on the basis of evidence 
of record and without obtaining a history from the veteran, 
that the veteran was not exposed to noise at the time left 
ear hearing loss developed in service.  The examiner also 
concluded that, if acoustic trauma had affected the right ear 
in service, that effect would have been apparent during 
service.  However, the Board notes that the veteran served in 
combat.  In view of the veteran's known activities in service 
as a rifleman and anti-tank crewman, this conclusion appears 
inconsistent with the evidence of record.

As both of the opinions from the VA audiologists appear to be 
based on a review of the same records, and as the VA 
audiologists seem to be equally qualified to render opinions 
of hearing loss etiology, the Board is unable to find any 
real basis to distinguish the opinions.  As such, the medical 
opinions place the evidence in relative equipoise as to 
whether or not the veteran's right ear hearing loss is 
related to events during service.  Accordingly, service 
connection for right ear hearing loss is granted.  See 38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).



ORDER

Service connection for right ear hearing loss is granted.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals


